EXHIBIT 32.2 GHN AGRISPAN HOLDING COMPANY CERTIFICATION PURSUANT TO 18 U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION906 OF THE SARBANES-OXLEY ACT OF2002 In connection with the Annual Report of GHN Agrispan Holding Company (the “Company”) on Form10-K for the year ended December31, 2009 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Li Xu, Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/Li Xu Li Xu Date: May 13, 2010 Chief Financial Officer
